Citation Nr: 0814384	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran's DD 214 reflects active service from February 
1982 until March 1983, and additional prior active service of 
20 years, 1 month, and 18 days.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

It is observed that the rating decision on appeal also 
considered whether the veteran's cluster headaches are 
secondary to his service-connected hypertension.  However, in 
his November 2005 notice of disagreement, the veteran very 
clearly indicated that he was not claiming entitlement to 
service connection on a secondary basis.  Accordingly, this 
theory of entitlement will not be considered in the instant 
decision.  

Also in his notice of disagreement, the veteran alleged that 
the rating decision on appeal contained clear and 
unmistakable error (CUE).  However, a CUE claim is a very 
specific type of claim that can only apply to a prior final 
decision.  As there is no prior final decision denying 
entitlement to service connection for cluster headaches, no 
valid CUE claim exists here.  


FINDINGS OF FACT

1. Service medical records show treatment for a headache on 
one occasion, but do not indicate any chronic headache 
disorder.

2.  A cluster headache disorder was not shown for many years 
after service separation.  

3.  No competent evidence relates a current cluster headache 
disorder to active service. 




CONCLUSION OF LAW

A cluster headache disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
a cluster headache disorder.  The service medical records 
reflect that the veteran sought treatment for a headache on 
the left side of his head on one occasion in March 1980.  
Following this treatment, there are no subsequent service 
medical records demonstrating treatment for headaches.    

Approximately two years later, in two separate self-reported 
medical histories dated in February 1982 and October 1982, 
the veteran denied frequent or severe headaches. 
Additionally, medical examinations in February 1982 and just 
prior to discharge in December 1982 showed clinically normal 
findings.  There were no complaints noted on the examination 
regarding any residual headache problems since the March 1980 
treatment. 

The Board acknowledges the in-service treatment for a 
headache during service on one occasion.  The medical 
records, however, do not reflect continuous medical treatment 
for headache problems subsequent to this incident in March 
1980.  In fact, an examination just three months prior to 
separation was normal. Therefore, no chronic headache 
disorder was shown in service.  Instead, as will be discussed 
below, the evidence of record reflects that the in-service 
treatment associated with a headache was acute and transitory 
and resolved without chronic residuals prior to separation.  

Following service, the evidence first shows treatment for a 
headache disorder in August 1997.  At that time, the veteran 
was diagnosed with cluster headaches.  Additional treatment 
records from both the VA and a military hospital indicate 
that the veteran has suffered and currently experiences, 
cluster headaches.  Specifically, a VA examination in July 
2005 notes that the veteran has a diagnosis of, and is being 
treated for, cluster headaches. 

Again, the first documented post-service treatment for 
headaches is demonstrated in 1997, over 10 years following 
the veteran's separation from active service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although documented treatment for a headache disorder is not 
shown in the post-service records until 1997, the evidence 
does include the veteran's reports of earlier headache 
symptomatology.  In this regard, it is acknowledged that the 
veteran is competent to give evidence about the symptoms he 
experienced. See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

In the present case, the veteran reported severe headaches in 
a March 1984 VA examination.  He stated that they had 
originated in January 1984.  Additionally, a VA treatment 
record from May 1998 contains the veteran's reported 15-year 
history of cluster headaches, and in a January 1999 VA 
treatment record the veteran reported a history of cluster 
headaches for 16 years.  Furthermore, in a January 1998 VA 
treatment record, the veteran reported a history of headaches 
since 1983.  In his July 2005 VA examination, the veteran 
reported being diagnosed with cluster headaches around 1991. 

With respect to the above, the Board notes that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

While the veteran reports continuous headaches since the 
early 1980s, the fact remains that, prior to 1997, the post-
service evidence contains only one documented complaint, 
found at the time of the 1984 VA examination.  Moreover, at 
that time, the veteran explicitly stated that the headaches 
of which he was complaining began in January 1984, subsequent 
to his separation from active service.  As those statements 
were made proximate to the origin of his symptoms, they are 
found to be more probative than statements made over a decade 
later, which appear to indicate an earlier inception of 
headache symptoms.  Furthermore, it is noted that no headache 
disorder was diagnosed at the March 1984 VA examination, 
indicating that a chronic headache disability did not yet 
exist.  The absence of further documented complaints or 
treatment until 1997 further bolsters this conclusion.  Thus, 
for all of these reasons, the veteran's current contentions 
as to continuing headache symptomatology since active service 
are not found to be persuasive here.  
Moreover, no competent evidence causally relates the current 
headache disorder to active service.  

The veteran himself believes that his cluster headache 
disorder is causally related to active service.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, the competent evidence does not demonstrate that a 
current headache disorder is causally related to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA and military hospital treatment 
records.  Further, the Board finds that a remand for a VA 
examination is not in order.  While the evidence supports a 
current disability, there is no competent evidence that the 
veteran's cluster headaches may be associated with military 
service.  That is to say, there is no medical evidence 
suggesting continuity of symptoms or a nexus to service.  
Moreover, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.

Next, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a cluster headache disorder is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


